           Case 2:19-cv-00854-WHA-CSC Document 1 Filed 11/06/19 Page 1 of 5
                          IN THE UNITED STATES DISTRICT COURT FOR
                              THE MIDDLE DISTRICT OF ALABAMA




     AAJMIfto
     Full name and prison number
                                          c         j
     of plaintiffs(s)

     v.                                             )    CIVIL ACTION N    1qeV- 5(-P-IAA411-
                                                         (To be supplied by Clerk of
      4/Ce           0
                     ,,3 14t       ep    (31"             U.S. District Court)

                 ,- 3 A.
      C.otce_t_ 4A,T                                )
                                                    )

     -POr A'vf2-1—      Pe-.2t cia2.0,4—            )
                                                    )                        nr

      (k,,,,,c, LI        12.2-ascteN               )                        c-.7?
                                                    )                        cr
    4  k---1,,cr &:)ve_A•vor 1 rl64
<aku Name of person(s) who violated
                                    E. ))
                                      )
f    your constitutional rights.
                                      )
     (List the names of all the
                                      )
     persons.)
                                      )

     I.    PREVIOUS LAWSUITS
           A.   Have you begun other lawsuits in state or federal court
                dealing with the s e or similar facts involved in this.
                action? YES (     ) NO (   )
           B.   Have you begun other lawsuits in state or federal court
                relating to yp:r imprisonm nt? YES (       NO (   )
                                t4.5-D
            C.       If your answer to A or B is yes, describe each lawsuit
                                                                                                  ,5,m;14
                     in the space below. (If there is more than one lawsuit,
                     describe the additional lawsuits on another piece of
                     paper, using the same outline.)

                     1.        Parties to this pryious lawsuit:
                               Plaintiff(s)     k1JMA.1 L   (-011.1...L A.C.•F

                                                            a-v\-L
                               Defendant(s)     A V- A- CS,11=-PLA-
                                         ce.eA-L                                             Ei
                     2.        Court (if federal court, name the district? if                          CCrr
                               state court, name the county)     IA 0 In             r   y
                                 ma.bcv yvv4_
             Case 2:19-cv-00854-WHA-CSC Document 1 Filed 11/06/19 Page 2 of 5
               3.          Docket number          c)

               4.          Name of judge to whom case was assigned                            ,De-A-yr,42-2. 174-

                 AÁlcierSc2i.1

               5.          Disposition (for examples Was the case dismips,e07                                       j
                           Was it appealed? Is it still pending9)    5-t- t  _

                               (-; A-- ch—P- C_E j/?<.k                                a--k_AAJTE—b
                                             tes4-; oxci                                       /
               6.          Approximate date of filing lawsuit                     9— #7-•2-6 t
               7.          Approximate dale of disposition                       q— S zo ct Grail-62_1
        PLACE OF PRESENT CONFINEMENT                     'CAL
                                                            ( /'                   LA Lc,

        PLACE OF INSTITUTION WHERE INCIDENT OCCURRED                                                                      tica(2-
                                                                                                                        o_sAtft-d4
                  S               (4- A-kcJoa").0-             VI- e.ft                         g p, s_s/-       F'
                                  h-R--      +Le 94;4-
III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.
                    NAME                       ADDRESS
     1.             ••S     .                            I.6(7
                                                             J
                                                                vv‘e....r9( Al •-
                                                                         (i) log
               •-•Ake-Lk

        3.                                    e, (L.A.4--            (Z.c.ria_               kea-54ii

        4.

        5.

        6.

IV.     THE DATE UPON WHICH SAID VIOLATION OCCURRED                              1 414VC            /9g?

             c-r
               t, C'
                   . S+
                 VrtA.ni     R151445 in-&LAA-12--
                                                 ry;,.
                                                             ble-r.-tA.--54--1
                                                                                       Li_                   t
V.      STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
        THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED: 11 .6.50,1 SeYN1L^-c-a-

        GROUND ONE •         4\1\'
                                 2-4.\--A          1"\- 42-cdeij\-1              CM2S                  C15117-b

         1
         ‘
         . vs.,,
               g r‘                                      d____C-&-(-1-02-ci_              :54-a)Le- (5--F-                ,
             h.s2 - A 0,                                 2                       vv%    3     Actck:7)
             q-Jka            4           A-4 -1-1e,             c3+- +6-                                             ye-Ar
      o ri
  Case 2:19-cv-00854-WHA-CSC Document 1 Filed 11/06/19 Page 3 of 5
STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
you can tlie time, place and manner and person involved.)

firs 4-- ett-A                            VP%                -P--- -14=
      LZT              s       e_,!                                   6        rre
              _ 3c-4                                             v-12---
  ,)c- kft-cl p                            t"-A                     KA‹           (

     r-s             34-4-S4-7:
GROUND TWO-                                  e-
   c"1,                  s4           n--r A 1,c,Linavysa,                 104ra), ac5--sdz_.
SUPPORTING FACTS.       711 k.,30,s                1-402---kyr-Q cc-F-44Q
                     a_ --so_ DietA                       -r- 47I-5 4-

      4)                     A                        ye_a          a ene
                G      de> e—                          /
G.n             "d     3;                  0,0                      v: t      ir-;:50-1/1/6 (44-i64
GROUND THREE •          G-7—"r)
                              , 1 )1_,5 -71 Si5r2J'A-                              150
 oil Ae             LQkf SC.t              ;5 4/7
  -a---At A A
SUPPORTING FACTS -         6772
                              :17--   loe-'eAJ        i//
                                                        1                   6fAid
            Act pi-e
      •2-71--                 o                   d
      0 A
cLif,i, ids                       Arz=.                  C_c cs (-3e_rLD__-5
   c>5e ‘,r,&    c                        ir,e_5 04121-F                   ,,,re-rt4    ra:
 ck A 1,t,                                                                         6u4÷
        Case 2:19-cv-00854-WHA-CSC Document 1 Filed 11/06/19 Page 4 of 5

VI.    STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
       MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.17rwarN 4- A-4-12-E.
                                                                     310)000,000
                                              tc..t. pv4—   r-
rw)
  ,;li,„.4            6e_e.A.    apirt_sx---t,'scnn
 lre            E Uer.rj pe_A et
                                       ,14,
                                         ‘                         Z,Vi


                                      4  7/74=01.: (i4      /4
                                    Signature of plaintiff(s)

     i declare under penalty of perjury that the foregoing is true
and correct.

                                    2.,(
       EXECUTED on
                                   (Date)




                                    Signature of plaintiff(s)




                                       4
                  Case 2:19-cv-00854-WHA-CSC Document 1 Filed 11/06/19 Page 5 of 5




                                                                                          '.c • -z1Q,... . --44..• A
                                                                                            •-t.s. F. TcP-P---e--

 4/1 -4rk: LAck. tc“..„9- 1.e557,z'S                                               i 2~® ,, ...,,,,
                                                        s,,,,--=                 :-:      c       i_r,...51z-7,- -.- -7
 IQ by C.0cre_c_A-Za vve.1 ccte-
                                                                                                            ,       .psEy   Nas
                                                                                1:0 ::;—:7775:-$.' 4T' .;--7.-
                                                                                                        '
                                                                                                     060.65    9z-47
                                                                                                                   - 777--':'--- -
                                                                                                                                 °

   P    (3t:›V___(S--
                                                                                M 0000g085.14 NOV 04 201g
                                                                                1 kilAILED F, IFZiP CODE 36117
                                                                                          g.

M4. Me_ic3s             -1(00 5-7                                                          ‘i

                                    ut.   6i '     te_+                                            6;
                                                                                                   i3%
                                                                                                     3%t
                                                                                                     'it
                                      I 6.1Lic-cl,      Sfe-,                                          t*
                                                                                                     %41,4,4
                                                                                                     . %.*,e
       lejc1/'4    (                 oiel+5o ?eh
                                                                                                     soe,
                                3E:104-40i
                                                                                                         • Al
                                                                                                            3 .
                                                      „, . „ . p„ , „, •. „ , ,J,„,„:„.„, , „,:„,„ ,„ , , ,,..i
